Citation Nr: 0720807	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left hand and arm 
neuromuscular degeneration due to lightening strike.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The appellant has served in the Reserves from July of 1976 
through the present, and served on active duty for training 
(ACDUTRA) from July 1, 1998 to July 31, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2007, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is in the record.  At the 
personal hearing, the appellant requested that her record be 
held open in order to submit additional evidence.  The 
evidence was received in February 2007 and the appellant 
waived its review by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).  The Board will consider that evidence 
accordingly.


FINDING OF FACT

The weight of the competent medical evidence does not 
establish that the appellant has a current disability of left 
hand and arm neuromuscular degeneration due to lightening 
strike.


CONCLUSION OF LAW

Claimed left hand and arm neuromuscular degeneration was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.6, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA notice and duty to assist letters dated in September, 
October and November of 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private treatment records, 
private medical evidence and opinion, and a lay statement 
have been associated with the record.  The veteran has been 
afforded the opportunity to present testimony at a hearing on 
appeal before the undersigned Veterans Law Judge and a copy 
of the hearing transcript is associated with the claims 
folder.  In this regard, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist. 
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty. Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A.
 §§ 101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves. 38 C.F.R. § 
3.6(c) (2006).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

On the occasion of the aforementioned hearing on appeal, the 
veteran advanced contentions to the effect that the injury 
she received when the tent in which she was sleeping was 
struck by lightening during July 1998 while she was on 
ACDUTRA has resulted in disabling left hand and arm pain and 
neuromuscular degeneration.  

In written correspondence in support of the veteran's claim, 
V.D., a service person reported being present when the 
veteran was a victim of a lightning strike while serving on 
ACDUTRA in 1998.

Service medical records establish that the resulting 
condition to the appellant's left hand after she was struck 
by lightening resulted in her being excused from sit-ups and 
push-ups during physical fitness training and testing in the 
Reserves.  

There is competent medical evidence weighing in favor of and 
against the appellant's claim for left hand and arm pain and 
neuromuscular degeneration due to lightening strike.  The 
competent medical evidence weighing in favor of the 
appellant's claim includes private treatment indicating that 
the appellant was treated for intermittent pain, numbness, 
tingling and weakness of the left hand for the period of 
January 2000 through February 2007.  Private medical opinion 
of September 2002 noted that the appellant's contemporaneous 
nerve conduction study was normal, and that her pain was not 
significant.  However, a private medical examiner of February 
2007 noted that based upon electromyograph (EMG) test 
findings and opinions of two other physicians the appellant 
had a left ulnar nerve neurosensory injury status post 
electrical injury due to a lightening strike that has 
affected her ability to have full use of her dominant (left) 
hand.

The competent medical evidence weighing against the appellant 
is an August of 2005 VA examination which found that while 
the appellant's left hand numbness  had gone away, she 
complained of left hand pain and discomfort for which she 
took medications, and that she occasionally dropped things 
from her left hand.  The examiner found the appellant's 
complaints of intermittent discomfort of the left arm, left 
shoulder to be of "uncertain etiology", and concluded 
"there is no evidence that the lightening strike caused any 
permanent neurological damage with respect to objective 
neurological signs".

In weighing the competent medical evidence, the Board finds 
that the private medical evidence of February 2007 does not 
establish how the appellant's full use of her left hand has 
limited her ability to work or her ability to serve in the 
Reserves, with the exception of her restrictions on doing 
sit-ups and push-ups.  Other private treatment records do not 
establish a diagnosis of a disability, but repeat the 
appellant's symptoms of pain, paresthesia and weakness.  The 
private nerve conduction study of September 2002 found the 
appellant to be neurologically stable.  Since the private 
records do not weigh strongly enough in the appellant's 
favor, the Board finds they do not outweigh VA's August 2005 
examiner who could not determine the etiology of the 
appellant's left ulnar nerve neurosensory, found there was no 
evidence that a lightening strike caused the appellant's left 
hand and arm condition, and the results of the VA EMG which 
found the appellant's left hand and arm nerve conduction to 
be normal.  

Despite the appellant's contentions of left hand and arm 
disability, the appellant continues to serve in the Reserves, 
and work at her Postal Service job which involves use of her 
left hand.  Therefore, although the appellant states that her 
left hand and arm condition causes her pain, swelling, 
fatigue and periodic intense headaches, without competent 
medical evidence of disability and the nexus between the 
lightening strike and the disability, the Board finds that 
the appellant's current claimed condition is not sufficiently 
disabling, and the weight of the competent medical evidence 
does not establish a nexus between the appellant's claimed 
left hand and arm condition and the lightening strike so as 
to be related to service.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based 
on the above evidence, the Board finds that in the absence of 
competent medical evidence of a diagnosed left hand and arm 
disability, the appellant's claim must be denied.

Finally, although the appellant and her representative may 
believe that there was a causal relationship between the 
veteran's service and the claimed left hand and arm disorder, 
the Board notes that there is no indication that they possess 
the requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

For these reasons, the Board finds the preponderance of the 
evidence is against the award of service connection for the 
veteran's claimed disorder; it follows that, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 


ORDER

Service connection for left arm pain and neuromuscular 
degeneration due to lightening strike is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


